     9:18-cv-02590-DCN           Date Filed 10/15/18   Entry Number 16     Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              BEAUFORT DIVISION

Zdenek Bakala,
                                                         Case No. 9:18-cv-02590-DCN
                    Plaintiff,

             -against-
                                                       NOTICE OF FILING OF
Pavol Krupa, Adam Swart, and                       PROOF OF SERVICE OF PROCESS
Crowds on Demand LLC,

                    Defendants.



      The Plaintiff hereby files the attached Proof of Service of the Amended Complaint on

Defendant Adam Swart.

                                            Respectfully submitted,

                                            WYCHE P.A.
                                            s/ Marshall Winn
                                            Marshall Winn (D.S.C. Bar No. 529)
                                            Wallace K. Lightsey (D.S.C. Bar No. 1037)
                                            Post Office Box 728
                                            Greenville, SC 29602-0728
                                            Telephone: (864) 242-8200
                                            E-mail:     mwinn@wyche.com
                                                        wlightsey@wyche.com


                                            AND
   9:18-cv-02590-DCN      Date Filed 10/15/18   Entry Number 16   Page 2 of 2




                                     Of Counsel:


                                     Andrew Schapiro (Pro Hac Vice)
                                     Stephen Swedlow (Pro Hac Vice)
                                     Margaret Haas (Pro Hac Vice)
                                     QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
                                     191 North Wacker Drive
                                     Suite 2700
                                     Chicago, IL 60606
                                     Telephone: (312) 705-7400
                                     E-Mail: andrewschapiro@quinnemanuel.com
                                               stephenswedlow@quinnemanuel.com
                                               margarethaas@quinnemanuel.com

Dated: October 15, 2018              ATTORNEYS FOR PLAINTIFF




                                        2
